Campbell, C. J.,
delivered the opinion of the court.
Interpreting the fourth plea as averring that the writ of attachment, for the. failure to levy which this action is brought, was against the corporation, Gtattman & Co., and that the homesteads were the property of the individuals, it is a bar to the action, and the replication is not an answer to it, for the liability of the officer is determinable, not by what may have resulted from the chancery suit, but by the legal aspect presented by the case with -which he had to deal at the time when it is alleged that he incurred liability; and it is clear that process against a corporation cannot be legally served on individual property of natural persons composing it. As the fourth plea bars the action, it is useless to say more.

Affirmed.